DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 12 and 20-26.

Applicants' arguments, filed 06/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 12, 20, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Margel et al. (US 2009/0110644, Apr. 30, 2009). 
Yan et al. disclose a medical device utilizing an implantable structure comprising a body which is degradable over a clinically relevant period of time. The body may have the form of a stent. In a preferred embodiment, the body comprises a metal (pure or with impurities), a metal alloy or a combination thereof (¶ [0016]). Suitable metals include iron. The metal purity ranges from approximately 90% to 100% (¶ [0062]). Suitable metal alloys include iron-containing alloys. Iron alloys may contain carbon ranging from 0.05% to 3% (¶ [0021]). The metal ions from the dissolvable implant may be distributed within the tissue and/or systemically and are excreted from the system eventually which may take a very long time period. Additional therapy like chelation can be used to increase the rate of removal or redistribution of the metallic ions from or within the body. In one embodiment, the chelating agent is incorporated within the implant or coating or is applied on the surface of the implant (¶ [0133]). The implant can be partially or fully coated with a degradable coating. The coating material can be polymeric (¶ [0108]). Suitable biodegradable coatings include poly(lactic) acid (i.e. degradable polyester) (¶ [0114]). The implant may include pharmacological agents such as anti-cancer agents (¶ [0122]). Suitable anti-cancer agents include sirolimus (¶ [0123]). The agents may be incorporated as a matrix with the coating (¶ [0127]). 
Yan et al. differ from the instant claims insofar as not disclosing wherein chelating agent is oxalic acid (i.e. polydentate ligand)
However, Margel et al. disclose wherein iron chelating ligands include EDTA and oxalic acid (¶ [0124]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan et al. disclose wherein the implant may be an iron implant and comprise chelating agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated oxalic acid into the implant of Yan et al. since it is a known iron chelating agent as taught by Margel et al.
In regards to instant claims 12 reciting wherein, in a physiological solution, the pure iron or iron alloy substrate reacts with the complexing agent to generate a water-soluble iron complex which has a solubility greater than or equal to 10 mg/L in the physiological solution, Yan et al. disclose wherein the medical device degrades. Since the claim does not specify a length of time for solubility, the medical device of Yan et al. would meet the solubility requirement recited in the instant claim overtime. Additionally, Yan et al. disclose wherein chelation can be used to increase the rate of removal or redistribution of the metallic ions from or within the body. Therefore, one of ordinary skill in the art would reasonably expect the medical device of Yan et al. to meet the claimed solubility since it comprises chelating agents and chelating agents increase solubility. Furthermore, the prior art discloses substantially the same complexing agent (i.e. oxalic acid) and substantially the same iron substrate as the claimed invention. Thus, it would necessarily follow that the pure iron or iron alloy implant of the prior art will have a solubility greater than or equal to 10 mg/L in the physiological solution like the claimed invention.

2.	Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Margel et al. (US 2009/0110644, Apr. 30, 2009) and further in view of Ascher et al. (US 2012/0172794, Jul. 5, 2012). 
The teachings of Yan et al. and Margel et al. are discussed above. Yan et al. and Margel et al. do not disclose wherein in addition to the chelating agent in the coating, the coating comprises polyethylene glycol (i.e. adhesive) and polyvinylpyrrolidone (i.e. thickener).
	However, Ascher et al. disclose an implantable medical device comprising a biocompatible and biodegradable film-forming agent (abstract). The biocompatible and biodegradable film-forming agent may be a mixture of a polyalkylene glycol and polyvinylpyrrolidone (¶ [0031]). Suitable polyalkylene glycols include polyethylene glycol (¶ [0032]).
	Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan et al. disclose wherein the coating is degradable and the coating material is polymeric. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated polyethylene glycol and polyvinylpyrrolidone into the coating of Yan et al. since polyethylene glycol and polyvinylpyrrolidone are known and effective biodegradable polymers as taught by Ascher et al. 
	In regards to instant claim 24 reciting wherein the volume percent of the complexing agent in the complex body is greater than or equal to 10 percent but less than 100 percent, Yan et al. disclose wherein the chelating agent is used to increase the rate of removal or redistribution of the metallic ions from or within the body. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an amount of chelating agent (i.e. complexing agent) for the implant based on the rate and/or amount of metallic ions desired by one of ordinary skill in the art to be removed or redistributed from or within the body.


Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Conclusion
Claims 12 and 20-26 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612